Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.                  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Status of Claims
This office action is responsive to the amendment filed on 12/20/21.  As directed by the amendment: claims 25-34 and 37-46 are presently pending in this application.

Response to Arguments
Applicant's arguments with respect to amended claims 25-34, 37-39 and 44-46 have been fully considered and are persuasive.  However, claim 25 is rejected under 112 (b). 
Applicant's arguments with respect to claim 40 rejected under 35 U.S.C. 103 as being unpatentable over Ahern et al. (8562613) in view of Pacifico et al. (10201338) “Pacifico” further in view of Mohan et al. (2010/0209470) “Mohan” have been fully considered but are moot in view of the new grounds of rejection. 
Applicants did not present arguments regarding claims 41-43, therefore the previous rejections of claims 41-43 presented in the Final rejection are maintained. 
The 112 (b) rejection of claim 37 has been withdrawn. 
Claim Objections
Claim 25 is objected to because of the following informalities: in line 11 “boding” should be changed to “bonding”.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 25 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.   It is unclear if the limitation “and/or a nitrogen-functionalized polysaccharide and a terminal oligolactam” is positively reciting the “and a terminal oligolactam”.  For clarification, the claim should be amended to include “wherein the adhesive comprises an oligopeptide having 2 to 100 amino acid units and a terminal oligolactam and/or a nitrogen-functionalized polysaccharide”. 
Claims 25-34, 37-39 and 44-46 are rejected as being dependent on a rejected claim. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Ahern et al. (8562613) in view of Pacifico et al. (10201338) “Pacifico” further in view of Petereit et al. (5133970) “Petereit”. 
Ahern discloses an implant for treating a bone defect (Fig. 1 and col. 1, lin. 14-18 disclose materials for replacing bone), comprising: osteoconductive supporting bodies (col. 3, lin. 10-14 disclose osteoconductive material) and an insertion aid 10 (Fig. 1 and col. 3, lin. 35-37), wherein the insertion aid is designed for insertion of the osteoconductive supporting bodies into a bone defect and for holding together the osteoconductive supporting bodies (col. 3, lin. 35-46 disclose the insertion mesh 10 holds the osteoconductive material within its pores), the insertion aid is configured as a combination of a textile structure and a bonding agent; and wherein the osteoconductive supporting bodies are bonded to one another by means of the bonding agent with formulation of a pastry or kneadable preparation (col. 2, lin. 19-26 disclose a flowable and packable osteoconductive supportive bodies and col. 3, lin. 35-37 disclose the flowable osteoconductive bodies combined with the lubricant carrier of collagen); except for a flat structure and the bonding agent has a water content of less than 5 wt%, based on total weight of the bonding agent.
However, Pacifico teaches a similar implant for treating bone defects (abstract) comprising an insertion aid configured as a flat structure (claim 1 discloses a surgical device having a support material or insertion aid; col. 3, lin. 28-32 disclose a flat surgical device shape)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the textile structure in Ahern to include a flat textile structure, as taught and suggested by Pacifico, for allowing the insertion aid to be cut into any desired shape and size to allow for it to easily wrap around or conform to the implantation site (col. 3, lin. 28-32 of Pacifico). 
Furthermore, it would have been an obvious matter of design choice to modify the textile structure to be a flat shape, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Ahern in view of Pacifico is silent regarding the bonding agent has a water content of less than 5 wt%, based on total weight of the bonding agent.  However, Petereit teaches a similar bonding agent comprising a water content of less than 5 wt%, based on total weight of the bonding agent (claim 11).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bonding agent in Ahern in view of Pacifico to include a water content of less than 5 wt%, based on total weight of the bonding agent, as taught and suggested by Petereit, for allowing a desired adhesiveness between the bonding agent and the osteoconductive supportive bodies without drying the bonding agent beyond the moisture equilibrium of the surrounding anatomy. 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ahern et al. (8562613) in view of Pacifico et al. (10201338) “Pacifico”.  
Ahern discloses an implant for treating a bone defect (Fig. 1 and col. 1, lin. 14-18 disclose materials for replacing bone), comprising: osteoconductive supporting bodies (col. 3, lin. 10-14 disclose osteoconductive material) and an insertion aid 10 (Fig. 1 and col. 3, lin. 35-37), wherein the insertion aid is designed for insertion of the osteoconductive supporting bodies into a bone defect and for holding together the osteoconductive supporting bodies (col. 3, lin. 35-46 disclose the insertion mesh 10 holds the osteoconductive material within its pores), the insertion aid is configured as a combination of a textile structure and a bonding agent; and wherein the osteoconductive supporting bodies are bonded to one another by means of the bonding agent with formulation of a pastry or kneadable preparation (col. 2, lin. 19-26 disclose a flowable and packable osteoconductive supportive bodies and col. 3, lin. 35-37 disclose the flowable osteoconductive bodies combined with the lubricant carrier of collagen) and wherein the osteoconductive supporting bodies are fixed by means of the bonding agent to the textile structure  (col. 3, lin. 35-37 disclose the insertion aid 10 is a textile/mesh is combined with the carrier and the flowable osteoconductive bodies combined with the lubricant carrier/bonding agent of collagen); except for a flat structure.
However, Pacifico teaches a similar implant for treating bone defects (abstract) comprising an insertion aid configured as a flat structure (claim 1 discloses a surgical device having a support material or insertion aid; col. 3, lin. 28-32 disclose a flat surgical device shape)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the textile structure in Ahern to include a flat textile structure, as taught and suggested by Pacifico, for allowing the insertion aid to be cut into any desired shape and size to allow for it to easily wrap around or conform to the implantation site (col. 3, lin. 28-32 of Pacifico). 
Furthermore, it would have been an obvious matter of design choice to modify the textile structure to be a flat shape, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Ahern et al. (8562613) in view of Pacifico et al. (10201338) “Pacifico” further in view of Munro et al. (2005/0196432) “Munro”. 
Ahern in view of Pacifico teaches the claimed invention of claim 41; except for the osteoconductive supporting bodies are fixed to the textile flat structure by the bonding agent on only one side of said textile flat structure and wherein the osteoconductive supporting bodies are fixed to the textile flat structure by the bonding agent only on a side that faces the bone defect when inserted.  However, Munro teaches a similar flat implant comprising a bonding agent of hydrogel is only coated on one side of the flat implant that faces the defect/wound (claim 28). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the textile flat structure in Ahern in view of Pacifico to include the osteoconductive supporting bodies are fixed to the textile flat structure by the bonding agent on only one side of said textile flat structure and wherein the osteoconductive supporting bodies are fixed to the textile flat structure by the bonding agent only on a side that faces the bone defect when inserted, as taught and suggested by Munro, for allowing an undisturbed healing process at the defect site (par. 0003 of Munro).
Allowable Subject Matter
Claims 25-34, 37-39 and 44-46 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774